DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/760,478; 62/760,488; 62/760,499; 62/760,506; and 62/760,523, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Present claim 1 broadly recites “A multilayer polymer film comprising a first substantially transparent polymer layer having a first elastic modulus; and a second substantially transparent polymer layer having a second elastic modulus, wherein: the first elastic modulus is different from the second elastic modulus; [etc.].” That is, the claim sets forth two layers made from generic “polymer” having particular properties. The prior-filed applications, however, only disclose two layers made from polyimide having such properties. For example, Application No. 62/760,478 discloses “a multilayer polyimide film, comprising: two or more transparent, colorless polyimide layers” (Specification at p2, lines 2-3); Application No. 62/760,488 discloses “a multilayer polyimide film, comprising: one or more transparent, colorless polyimide layers and one or more transparent, colorless layers of block copolymers of 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/681,119. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a multilayer polymer film having layers with different elastic moduli.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Copending claim 1 discloses a multilayer polymer film comprising a first transparent polymer layer having a first elastic modulus, and a second transparent polymer layer having a second elastic modulus wherein the moduli are different and the layers are bonded by consolidation.
Regarding claim 2:
Given that the copending claims disclose the use of the same polymers as used in the present invention, the examiner submits the multilayer polymer film has the same properties as presently claimed. See the polymers in copending claim 1 and present claim 7.
Regarding claim 3
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the difference between the two moduli, including values within the claimed range, to achieve the copending claimed invention.
Regarding claim 4:
Given that the copending claims disclose the use of the same polymers as used in the present invention, the examiner submits the materials have a speed of sound as presently claimed. See the polymers in copending claim 1 and present claim 7.
Regarding claim 5:
Copending claim 2 discloses the use of inorganic nanoparticles (sub-micron fillers) in either or both layers.
Regarding claim 6:
Copending claim 3 discloses either or both layers are crosslinked.
Regarding claim 7:
Copending claim 1 discloses the claimed polymers.
Regarding claim 8:
Copending claim 4 discloses an imidization catalyst.
Regarding claim 9:
Copending claim 5 discloses a third transparent polymer layer, wherein the second transparent polymer is positioned between the first and third layers.
Regarding claim 10:
Copending claim 6 discloses the claimed relative relationships between the elastic moduli of the layers.
Regarding claims 11-12:
The examiner submits the multilayer polymer film of copending claim 5 meets the claimed requirements where the third transparent polymer layer of the copending claims corresponds to the presently claimed transparent material. The examiner submits the third transparent polymer layer has a speed of sound as claimed because it contains materials (i.e., polyimide or polyamideimide) that are the same as presently claimed.
While there is no disclosure that the multilayer polymer film of the copending claim is a “cover window” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e., a cover window, recited in the present claims does not result in a structural difference between the presently claimed invention and the copending claimed invention and further that the copending claimed structure, which is a multilayer structure comprising a multilayer film identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
Regarding claim 15:
Given that the copending claims disclose the use of the same polymers as used in the present invention, the examiner submits the multilayer polymer film has the same properties as presently claimed. See the polymers in copending claim 1 and present claim 7.
Regarding claim 16:
The copending claims state the layers are “transparent”. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polymers that are highly transparent, including those having a haze of less than 2%, to achieve the copending claimed invention.
Regarding claim 17:
The copending claims state the layers are “colorless”. Therefore, the b* would be less than 2. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of 
Regarding claim 18:
The copending claims state the layers are “transparent”. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use polymers that are highly transparent, including those having a transmittance of greater than 80%, to achieve the copending claimed invention.


Claims 1-13, 15, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/080,668. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a multilayer polymer film having layers with different elastic moduli.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Copending claim 1 discloses a multilayer polymer film comprising a first polymer layer having a first elastic modulus, and a second polymer layer having a second elastic modulus wherein the moduli are different and the layers are bonded by consolidation. Copending claim 8 discloses a “cover window” comprising the multilayer polymer film. The examiner considers the description of a “window” comprising the multilayer film to necessarily imply the layers are transparent and therefore the copending claims meet the claimed requirements.
Regarding claim 2:
Copending claim 9 discloses the layers having the claimed Mode I interlaminar fracture toughness.
Regarding claim 3
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the difference between the two moduli, including values within the claimed range, to achieve the copending claimed invention.
Regarding claim 4:
Given that the copending claims disclose the use of the same polymers as used in the present invention, the examiner submits the materials have a speed of sound as presently claimed. See the polymers in copending claim 1 and present claim 7.
Regarding claim 5:
Copending claim 2 discloses the use of inorganic nanoparticles (sub-micron fillers) in either or both layers.
Regarding claim 6:
Copending claim 3 discloses either or both layers are crosslinked.
Regarding claim 7:
Copending claim 1 discloses the claimed polymers.
Regarding claim 8:
Copending claim 4 discloses an imidization catalyst.
Regarding claim 9:
Copending claim 5 discloses a third transparent polymer layer, wherein the second transparent polymer is positioned between the first and third layers.
Regarding claim 10:
Copending claim 6 discloses the claimed relative relationships between the elastic moduli of the layers.
Regarding claims 11 and 19:
Copending claims 8, 10, 11, 13, and 14 disclose a cover window for a display comprising a multilayer film and a transparent material as claimed. The examiner submits the “display” is an electronic device.
Regarding claim 12:
Copending claims 12 and 15 disclose materials as claimed.
Regarding claim 13:
Copending claims 16-17 disclose a second transparent material as claimed.
Regarding claim 15:
Copending claim 9 discloses the layers having the claimed Mode I interlaminar fracture toughness.


Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 7, 8, 11, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (US 2015/0183932).
Regarding claims 1 and 7:
Katayama discloses a display device comprising a polyimide film and a gas barrier layer [0001]. The polyimide is transparent [0019; 0021]. The polyimide film can comprise multiple polyimide layers wherein one layer has an elastic modulus of about 5-10 GPa and the other layer has a lower elastic modulus of less than 5 GPa to provide stress relaxation [0068-70]. Katayama discloses a method of forming the film comprising casting a polyamide acid onto a substrate and pre-drying the solution before heat treating to effect imidization [0049]. Example 4 describes a laminate comprising two polyimide layers made by applying a first polyamide acid solution is to a substrate and pre-drying it, applying a second polyamide acid solution to the pre-dried polyamide acid layer, and then heat treating the two layers to imidize both polyamide acids [0130-0132]. Such a process results in a laminate wherein the layers are bonded by consolidation as claimed.
Regarding claim 2:
Given that the Katayama discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed. 
Regarding claim 4:
The examiner submits that the polyimide polymers of Katayama have the same properties as presently claimed because they are otherwise the same materials as used in the present invention (e.g., see present claim 7).
Regarding claim 8:
Katayama teaches the use of condensation agents (i.e., imidization catalysts) [0047].
Regarding claims 11-12 and 19:
Katayama discloses an organic EL device comprising a supporting base 1, which comprises the polyimide film, and a sealing substrate 2, which can comprise the same material as the polyimide film [0084-0086]. The examiner submits the polyimide film used as the sealing substrate (transparent material) has a speed of sound within the claimed range because it otherwise comprises the same materials as presently claimed.
Regarding claim 14:
Katayama discloses the device further comprises an adhesive layer 9 [0085].
Regarding claim 15:
Given that the Katayama discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed. 
Regarding claim 18:
Katayama teaches the polyimide film has a transmittance of at least 80% [0065].


Claim(s) 1-4, 7-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakayori et al. (WO 2018/186262).
Note: citations refer to the machine translation of WO ‘262 provided with this Office Action.
Regarding claims 1 and 7:
Sakayori discloses a transparent polyimide film comprising two or more polyimide layers having different Young’s moduli (i.e., elastic moduli) [abstract; 0001; 0010]. The layers are formed by applying successive coating films of polyimide precursor until a desired number of layers is reached and then all of the precursors are imidized at one time, which forms a mixing region that improves adhesion (i.e., the layers are bonded by consolidation) [0048-0049; 0108-109].
Regarding claim 2
Given that the Sakayori discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed. 
Regarding claim 3:
Sakayori teaches one layer has a larger Young’s modulus that is 1.2 times the Young’s modulus of another layer (i.e., a difference of at least 20%) [0041].
Regarding claim 4:
The examiner submits the polyimide polymers of Sakayori have the same properties as presently claimed because they are otherwise the same materials as used in the present invention (e.g., see present claim 7).
Regarding claim 8:
Sakayori teaches the use of dehydration (imidization) catalysts [0148].
Regarding claim 9:
Sakayori teaches a film comprising three polyimide layers [0040].
Regarding claim 10:
Sakayori teaches the three-layered film can be structured so that the surface layers have larger Young’s moduli than that of the inner layer, which satisfies present criteria (i) [0032; 0040].
Regarding claims 11-12 and 19:
As noted above, Sakayori teaches a film comprising three polyimide layers [0040]. The examiner submits one of the layers corresponds to the presently claimed transparent material. The examiner submits such a polyimide layer has a speed of sound within the claimed range because it otherwise comprises the same materials as presently claimed. Sakayori teaches the film can be used as a surface material (cover window) for a display device [0153].
Regarding claim 13:
Sakayori teaches a film comprising four polyimide layers [0038]. The examiner submits the two outer layers correspond to the presently claimed transparent materials. The examiner submits such polyimide layers have a speed of sound within the claimed range because they otherwise comprise the same materials as presently claimed.
Regarding claim 14
Sakayori teaches the use of an adhesive [0193].
Regarding claim 15:
Given that the Sakayori discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed. 
Regarding claim 18:
Sakayori teaches the film has a transmittance of 85% or more [0035].


Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu et al. (JP 2019-136867).
Note: citations refer to the machine translation of JP ‘867 provided with this Office Action.
Regarding claim 1:
Shimazu discloses a laminated film comprising a layer A, an intermediate layer, and a layer B [Overview; 0007]. The laminated film is transparent [0033]. The elastic modulus of the intermediate layer differs from the modulus of layer A and the modulus of layer B [0016]. The intermediate layer is part of the layer A at the interface between layers A and B (i.e., the layers are bonded by consolidation) [0072]. Furthermore, layers A and B can be crosslinked together [0041]. The examiner submits Shimazu’s disclosure meets the claimed polymer film wherein either layer A or layer B corresponds to one of the presently claimed substantially transparent polymer layers, and the intermediate layer corresponds to the other substantially transparent polymer layer.
In addition to this, Shimazu teaches examples wherein layer A and layer B have different moduli from each other. Shimazu summarizes its examples in Table 1 [0096]. The examiner used optical character recognition (OCR) for some of the labels of the table and further used GOOGLE TRANSLATE on the results. The first row provides the names of the examples, e.g., “実施例1” is “Example 1”. The second row describes the base layer A: “基材層 (A層）ポリマ一種A” is “Base layer (Layer A) Polymer type A”. The next group of rows describe the hardened layer B: “硬化層(B層)”is “Hardened layer (B layer)”. Then, near the bottom of the table, after the row label “YI”, Shimazu discloses the overall laminate modulus and the moduli of the layers: “引張ヤング率” is “Young's modulus of tension”; “弾性率” is 
In view of these translations, it can be seen that Shimazu’s examples use layers having different moduli. For instance, Example 1 uses a layer A having a modulus of 10.7 GPa and a layer B having a modulus of 10.1 GPa. Example 4 use a layer A having a modulus of 9.5 GPa and a layer B having a modulus of 10.1 GPa. Therefore, these laminates also meet the claimed requirements.
Regarding claims 2 and 4:
Given that the Shimazu discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed. See the rejection of claim 7.
Regarding claim 3:
Shimazu’s Table 1 discloses examples wherein the intermediate layer and either layer A or layer B differ by at least 5%, as well as examples wherein layers A and B differ by at least 5%. For instance, Example 1 provides a laminate wherein layer A has a modulus of 10.7 GPa, layer B has a modulus of 10.1 GPa, and the intermediate layer has a modulus of 8.1 GPa. Example 4 discloses a laminate wherein layer A has a modulus of 9.5 GPa and layer B has a modulus of 10.1 GPa.
Regarding claim 5:
Shimazu teaches layer B contains particles having a diameter of 1-300 nm [0022]. The reference further teaches layer A can include particles [0063].
Regarding claim 6:
Shimazu teaches layer B can be crosslinked [0027].
Regarding claim 7:
Layer A comprises polyimide or polyamideimide [0007].
Regarding claim 9:
Shimazu teaches that 2 or more layers B can be formed on one side of layer A, or alternatively, a layer B can be applied to each side of layer A [0030; 0035]. Also in Table 1, Shimazu discloses in the row labeled “層構成”, which is “Layer structure’, that the examples have structures of B/A/B.
Regarding claim 10
Shimazu’s Table 1 discloses examples that meet the claimed requirements. For instance, Example 1 provides a laminate having the structure of B/A/B wherein layer A has a modulus of 9.5 GPa and each layer B has a modulus of 10.1 GPa, which satisfies present criteria (i).


Claim Rejections - 35 USC § 103
Claim(s) 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2015/0183932).
Regarding claim 3:
Katayama discloses a display device comprising a polyimide film as previously explained. The polyimide film can comprise multiple polyimide layers wherein one layer has an elastic modulus of about 5-10 GPa and the other layer has a lower elastic modulus of less than 5 GPa to provide stress relaxation [0068-70]. 
Katayama is silent with regard to a difference in moduli of at least 5%.
The ranges of values for the moduli provided by Katayama, however, result in an overlapping range of relative difference in the two values. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the moduli of the two layers, including over values having a difference within the claimed range, to provide the desired stress relaxation and elastic properties as desired for a given end use.
Regarding claim 16:
Katayama is silent with regard to the haze of the film.
Katayama, however, teaches the film should be highly transparent [0071]. Therefore, one of ordinary skill would be motivated to decrease haze to achieve such high transparency. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 
Regarding claim 17:
Katayama teaches away from using polyimides that are yellow in color because they hide defects [0019].
Katayama is silent with regard to a b* of the polyimide used in its invention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to decrease the yellowness of the laminated film, including over values resulting in a b* within the claimed range, to improve the optical properties of the film.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2015/0183932) in view of Suenaga et al. (US 2016/0137789).
Regarding claim 5:
Katayama discloses a film as previously explained.
Katayama is silent with regard to the use of filler.
The use of fillers was known in the art. For example, Suenaga discloses a polyimide having excellent transparency and heat resistance, and a low coefficient of thermal expansion [0001]. The polyimide contains silica microparticles to further improve the coefficient of thermal expansion [0110]. The microparticles have a mean particle size of 1-100 nm to maintain transparency [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silica particles to at least one of the polyimide layers of Katayama to improve the coefficient of thermal expansion of the film.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2015/0183932) in view of Simone et al. (US 2008/0138537).
Regarding claim 6:
Katayama discloses a film as previously explained.
Katayama is silent with regard to crosslinking the polyimide.
Crosslinking was a technique known in the art. For example, Simone discloses clear polyimide film [0001]. The reference teaches the polyimide can be crosslinked to lower the coefficient of thermal expansion (CTE) or improve its resistance to solvent [0014].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the coefficient of thermal expansion or the resistance to solvent.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al. (WO 2018/186262 in view of Suenaga et al. (US 2016/0137789).
Regarding claim 5:
Sakayori discloses a transparent polyimide film as preciously explained. Sakayori teaches the use of silica or other additives as needed [0096].
Sakayori is silent with regard to the size of the silica.
The use of such filler was known in the art. For example, Suenaga discloses a polyimide having excellent transparency and heat resistance, and a low coefficient of thermal expansion [0001]. The polyimide contains silica microparticles to further improve the coefficient of thermal expansion [0110]. The microparticles have a mean particle size of 1-100 nm to maintain transparency [0113].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silica particles having a particle size of 1-100 nm to at least one of the polyimide layers of Sakayori to improve the coefficient of thermal expansion of the film and maintain transparency.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al. (WO 2018/186262 in view of Simone et al. (US 2008/0138537).
Regarding claim 6:
Sakayori discloses a film as previously explained.
Sakayori is silent with regard to crosslinking the polyimide.
Crosslinking was a technique known in the art. For example, Simone discloses clear polyimide film [0001]. The reference teaches the polyimide can be crosslinked to lower the coefficient of thermal expansion (CTE) or improve its resistance to solvent [0014].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the coefficient of thermal expansion or the solvent resistance.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al. (WO 2018/186262).
Regarding claim 16:
Sakayori teaches the film has a haze of 10 or less, preferably 5 or less [0180].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the level of haze, including over values within the presently claimed range, to provide low haze and high transparency as desired for a given end use.
Regarding claim 17:
Sakayori teaches the film has a yellowness preferably of 2.0 or less [0103].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to decrease the yellowness of the film, including over values resulting in a b* within the claimed range, to improve the optical properties of the film.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. (JP 2019-136867) in view of Simone et al. (US 2008/0138537).
Regarding claim 8:
Shimazu discloses a film as previously explained. 
Shimazu is silent with regard to the use of a catalyst with the polyimide.
Catalysts were known in the art. For example, Simone discloses clear polyimide film [0001]. The reference teaches the use of an imidation catalyst to increase the rate of the imidation reaction [0026; claim 9].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an imidation catalyst in the polyimide of Shimazu to increase the rate of the imidation reaction.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. (JP 2019-136867) in view of Park et al. (US 2018/0088392).
Regarding claims 11-12 and 19:
Shimazu discloses a film as previously explained. Shimazu teaches the film can be a cover film for a display device [0069]. The reference teaches protective films can be applied to the laminate [0039].
Shimazu is silent with regard to a layer of transparent material as claimed.
The use of such materials was known in the art. For example, Park discloses windows for display devices [0002]. The windows comprise protective layers that can be made from (meth)acrylate ester resins [0016; 0044-0045]. Furthermore, Park teaches transparent layers of polyimide, polyethylene 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the materials taught by Park as a protective layer in Shimazu, including (meth)acrylate ester resin. The examiner submits such material has the same speed of sound because it is otherwise the same as claimed.
Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use conventionally known transparent materials, such as the transparent materials taught by Park, as additional layers in Shimazu for their known effects and thereby achieve the claimed invention.
Regarding claim 13:
Shimazu is silent with regard to an additional layer of transparent material as claimed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply protective layers and/or additional transparent layers as taught by Park to both sides of Shimazu’s film for their known effects and thereby achieve the claimed invention.
Regarding claim 14:
Shimazu teaches the use of an adhesive layer [0039].
Regarding claim 15:
Given that the Shimazu in view of Park discloses the use of the same polymers as used in the present invention, the examiner submits the prior art polyimide film has the same properties as presently claimed.
Regarding claim 16:
Shimazu teaches the laminated film preferably has a haze of 3% or less [0010].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the haze of the cover window, including over values within the claimed range, to provide the desired optical effects for a given end use.
Regarding claim 17:
Shimazu teaches the laminated film preferably has a yellowness index of 3.5 or less [0011].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to decrease the yellowness of the laminated film, including over values resulting in a b* within the claimed range, to improve the optical properties of the film.
Regarding claim 18:
Shimazu teaches the laminated film preferably has a transmittance of 80% or more [0033].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787